             Case 1:19-cv-03377-LAP Document 247 Filed 03/04/21 Page 1 of 2



                                       Cooper & Kirk
                                                    Lawyers
                                      A Professional Limited Liability Company

Nicole J. Moss                    1523 New Hampshire Avenue, N.W.                             (202) 220-9600
(202) 220-9636                         Washington, D.C. 20036                             Fax (202) 220-9601
nmoss@cooperkirk.com

                                                March 4, 2021
VIA ECF
The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Giuffre v. Dershowitz, No. 19-cv-3377-LAP
               Reply Letter: Motion To Compel
Dear Judge Preska:
       I write on behalf of Plaintiff Virginia Giuffre in reply to Defendant Alan Dershowitz’s letter of
March 3, 2021, Doc. 244, opposing Plaintiff’s request for a pre-motion conference at which she will seek
permission to move to compel the production of documents and/or for a motion in limine.

        Cost: Harvard’s sudden and unexpected agreement to forego an internal review of a portion of the
documents located in the Harvard account—after months of insisting that its policy precluded such an
arrangement—has undoubtedly reduced the scale of the costs to be borne. Yet this breakthrough
manifestly has not mooted the dispute, as Defendant still refuses to commit to cover those costs and even
argues that Plaintiff should bear them. Under an ordinary subpoena, costs may be shifted (if at all) to the
serving party, 1 but this is not an ordinary subpoena: it is a subpoena for documents that Defendant has
repeatedly and correctly acknowledged that he has an obligation to produce under Federal Rules Civil
Procedure 34. Plaintiff served a subpoena only because Defendant made no visible progress in meeting
that obligation for six months after Plaintiff served her document requests and well over a year after the
complaint in this case was filed and put Defendant on notice he would need to negotiate a protocol with
Harvard to produce documents from the Harvard account. Whether the fault for that delay is Defendant’s
or Harvard’s is immaterial; the fact remains that the costs are Defendant’s responsibility alone, and he has
steadfastly refused to agree to bear those costs so that the review and production from the Harvard account
can commence.

       To be clear, Plaintiff does not seek “carte blanche”: that is, an order that Defendant cover all costs

       1
           Were this an ordinary subpoena, Plaintiff would resist cost-shifting on the grounds that (1)
Harvard has substantially more resources than she does, and (2) the bulk of the costs Harvard seeks to
shift are likely to be associated with its review of the documents for confidential information. See US Bank
Nat’l Ass’n v. PHL Variable Ins. Co., 2012 WL 5395249, at *4 (S.D.N.Y. 2012) (considering “whether
the nonparty can more readily bear the cost,” and noting that it generally “is not appropriate to shift [the
costs of privilege review] because the producing party has the exclusive ability to control the cost of
reviewing the documents” (internal quotation marks omitted)).
             Case 1:19-cv-03377-LAP Document 247 Filed 03/04/21 Page 2 of 2


March 4, 2021
Page 2

for any conceivable demand Plaintiff might make. Plaintiff simply seeks an order that places Defendant
in the position of any party: obligated to cover the costs for demands within the scope of Federal Rules
Civil Procedure 26 and 34. Defendant does not dispute that the proposal in Appendix A to Plaintiff’s
February 26 letter is proportional, and he acknowledges that the volume of additional documents covered
by Plaintiff’s latest overall proposal is “modest.” This dispute should be moot, but it is not.

        Search Protocol: Since the first interim pretrial conference in December 2019, the Court has urged
the parties to narrow the issues in this case. Plaintiff believes that the discovery process would benefit
immensely from a ruling in limine that Plaintiff’s allegations concerning other individuals associated with
Jeffrey Epstein are out of bounds. If the Court is not inclined to make such a ruling at this time, then
Defendant should be required to produce documents in his possession relating to those individuals, at least
to the extent that he intends to present evidence concerning Plaintiff’s allegations about them. 2

        Privilege: Defendant mistakes Plaintiff’s position concerning his assertion of privilege over
documents in the Harvard account. At this time, Plaintiff challenges only his assertion of privilege over
his communications with his own counsel between April 1, 2015, and April 16, 2019. The first date is the
date after which we believe Defendant had no reasonable expectation that his communications with his
counsel would remain confidential as to third parties. Although Harvard’s policy is more intricate than
many employer email policies, the basic fact remains that Harvard may view communications Defendant
makes over his Harvard account. Unlike the client in Convertino, Defendant was aware of that policy—
and its implications for the attorney-client privilege—no later than April 2015, when he approached
Harvard to collect documents from his account for production in Edwards v. Dershowitz, No. CACE-15-
000072 (17th Cir. Ct. Broward Cnty. Fla.). Compare Convertino v. U.S Dep’t of Just., 674 F. Supp. 2d
97, 110 (D.D.C. 2009); see also Exhibit D, Doc. 244-4.

        Plaintiff has no interest in receiving Defendant’s communications with his own clients, apart from
Epstein and his associates, as to whom Plaintiff reserves her rights to challenge Defendant’s assertion of
privilege over communications with them.

        Plaintiff maintains her request for a permission to move to compel and/or for a motion in limine,
as well as permission to file a portion of that motion under seal.

                                                     Respectfully,

                                                     /s/Nicole J. Moss
                                                     Nicole J. Moss

cc: Counsel of Record




       2 Defendant represents that “two terms were inadvertently omitted from” the list of terms to which
he has agreed: “Andrew w/25 (Tramp OR (Epstein w/3 Jeff*) OR Maxwell OR JE)” and “Jean* w/3
Brunel.” To the contrary, in the last round of negotiations, counsel for Defendant expressly rejected both
terms.
